United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3923
                                    ___________

Louise Swanigan,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Social Security Administration,        *
                                1
Commissioner Kenneth S. Apfel,         *        [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                           Submitted: December 6, 1999

                                Filed: December 9, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________




      1
       Kenneth S. Apfel has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure
43(c).
PER CURIAM.

      Louise Swanigan appeals the adverse judgment of the district court,2 which
upheld the Social Security Commissioner&s decision to deny Ms. Swanigan’s
applications for disability insurance benefits and supplemental security income. Having
carefully reviewed the record and the parties’ briefs, we conclude that the
Commissioner’s decision is supported by substantial evidence on the record as a whole,
and we therefore affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri, adopting the report and recommendations of the
Honorable Mary Ann L. Medler, United States Magistrate Judge for the Eastern
District of Missouri.